UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4680



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRIAN ERIC COX,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Terry L. Wooten, District Judge. (CR-
03-154)


Submitted:   November 7, 2003          Decided:     November 20, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Henry Morris Anderson, Jr., ANDERSON LAW FIRM, P.A., Florence,
South Carolina, for Appellant. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Eric Cox seeks to appeal his conviction and sentence.

In criminal cases, the defendant must file his notice of appeal

within ten days of the entry of judgment.            Fed. R. App. P.

4(b)(1)(A). With or without a motion, the district court may grant

an extension of time to file of up to thirty days upon a showing of

excusable neglect or good cause.       Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

     The district court entered its judgment on July 10, 2003; the

ten-day appeal period expired on July 24, 2003.         Cox filed his

notice of appeal pro se on August 5, 2003, which was after the ten-

day period expired but within the thirty-day excusable neglect

period.*   Because the notice of appeal was filed within the

excusable neglect period, we remand the case to the district court

for the court to determine whether Cox has shown excusable neglect

or good cause warranting an extension of the ten-day appeal period.

The record, as supplemented, will then be returned to this court

for further consideration.

     We will defer, until the record is returned to us, acting on

the motion of the United States to dismiss this appeal.

                                                              REMANDED




     *
       We have accorded Cox the date he wrote on the notice of
appeal as the filing date.   See Houston v. Lack, 487 U.S. 266
(1988).

                                   2